SILICON GRAPHICS, INC.



FIRST AMENDMENT

TO SENIOR SECURED CREDIT AGREEMENT



This FIRST AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT (this "Amendment") is
dated as of June 5, 2007 and entered into by and among SILICON GRAPHICS, INC., a
corporation formed under the laws of Delaware (the "Parent"), and certain of the
Parent's Subsidiaries identified on the signature pages hereof, as borrowers
(such Subsidiaries, together with Parent, are referred to hereinafter each
individually as a "Borrower", and collectively, jointly and severally, as the
"Borrowers"), and the other Credit Parties hereto from time to time, as
Guarantors, the lenders party hereto from time to time (the "Lenders"), MORGAN
STANLEY SENIOR FUNDING, INC., a corporation formed under the laws of Delaware,
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns, if any, the "Administrative Agent") and as bookrunner
and lead arranger (in such capacity, the "Lead Arranger"), and GENERAL ELECTRIC
CAPITAL CORPORATION, a corporation formed under the laws of Delaware, as
revolving agent for the Revolving Lenders (in such capacity, together with its
successors and assigns, if any, the "Revolving Agent"), as collateral agent for
the Secured Creditors (in such capacity, together with its successors and
assigns, if any, the "Collateral Agent") and as syndication agent (in such
capacity, the "Syndication Agent") and is made with reference to that certain
Senior Secured Credit Agreement dated as of October 17, 2006 (as it may be
amended, restated, modified, supplemented or extended from time to time,
including all exhibits and schedules thereto, the "Credit Agreement"), by and
among the parties thereto. Capitalized terms used herein without definition
shall have the same meanings herein as set forth in the Credit Agreement.

RECITALS

WHEREAS

, the Borrowers and the Lenders desire to amend the Credit Agreement to amend
certain provisions as set forth herein;



NOW, THEREFORE,

in consideration of the premises and the agreements, provisions and covenants
herein contained, the parties hereto agree as follows:



Section 1. AMENDMENTS TO THE CREDIT AGREEMENT

A. Amendment to Section 2.03

. Section 2.03(b) of the Credit Agreement is hereby amended to read in full as
follows:



(b) Revolving Commitment Reductions. In connection with any reductions of
Revolving Commitments made pursuant to Section 1.10, Section 2.01(c) and
Section 10.02(a), the Borrowers shall pay to the Revolving Agent a prepayment
premium (the "Commitment Reduction Fee") for the benefit of the Revolving
Lenders in an amount equal to the reduction of the Total Revolving Commitment
multiplied by the percentage set forth below:

Prepayment Date

Percentage

On or prior to September 28, 2007

1.0%

After September 28, 2007

0%

B. Amendment to Section 6.01

. Section 6.01(a)(iii) is hereby amended to read in full as follows:



"[intentionally omitted]"

C. Amendment to Section 9.03

. Section 9.03 of the Credit Agreement is hereby amended to read in full as
follows:



Minimum Liquidity

. The Credit Parties shall maintain Minimum Liquidity of not less than



(a) fifteen million Dollars ($15,000,000) on or before May 31, 2007,

(b) ten million Dollars ($10,000,000) during the period from June 1, 2007
through the earlier (the "Liquidity Increase Date") of (i) the receipt on or
after May 1, 2007 by the Borrowers of at least $8,000,000 in the aggregate under
certain existing contracts specified by the Parent to the Agents in a letter
dated June 5, 2007 and (ii) July 13, 2007 inclusive,

(c) fifteen million Dollars ($15,000,000) during the period from the day after
the Liquidity Increase Date through the first anniversary of the Closing Date
inclusive, and

(d) ten million Dollars ($10,000,000) thereafter.

D. Amendment to Section 14.01

. Section 14.01 of the Credit Agreement is hereby amended to add the following
definitions in appropriate alphabetical order:



"Liquidity Increase Date" has the meaning ascribed to such term in Section 9.03.

Section 2. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective upon receipt by each Agent of all of the
following, each in form and substance satisfactory to each Agent (the date that
all such conditions are satisfied being referred to herein as the "First
Amendment Effective Date"):

A. Amendment

. This Amendment executed by each of the Credit Parties and the Required
Lenders;



B. Payment of Fees.

Evidence of payment by the Borrowers of (i) all accrued and unpaid fees, costs
and expenses to the extent then due and payable on the First Amendment Effective
Date, and (ii) the legal fees of each Agent to the extent invoiced prior to or
on the First Amendment Effective Date, including any such costs, fees and
expenses arising under or referenced in Section 13.05 of the Credit Agreement;



C. Borrower Representative's Certificate

. A certificate signed by a Responsible Officer of the Borrower Representative,
on behalf of the Borrowers dated as of the First Amendment Effective Date,
stating that:



 i.   the representations and warranties contained in Section 3 hereof and in
      Article V of the Credit Agreement are true and correct on and as of such
      date, as though made on and as of such date except to the extent that such
      representations and warranties specifically refer to an earlier date, in
      which case they shall be true and correct as of such earlier date;
 ii.  no Default or Event of Default exists or will result from the consummation
      of the transactions contemplated by this Amendment; and
 iii. there shall not have occurred any event or condition since March 31, 2006,
      other than the filing of the Bankruptcy Petition, which could reasonably
      be expected to have a Material Adverse Effect.

Section 3. CREDIT PARTIES' REPRESENTATIONS AND WARRANTIES

In order to induce the Participating Lenders to enter into this Amendment and to
amend the Credit Agreement in the manner provided herein, each of the Credit
Parties hereby represents and warrants to each Participating Lender that the
following statements are true, correct and complete:

A. Incorporation of Representations

. All representations and warranties of the Credit Parties in the Credit
Agreement are incorporated herein in full by this reference and, except with
respect to representations and warranties that were made as of and limited to a
specific date, are true and correct as of the date hereof.



B. Due Incorporation, Valid Existence and Good Standing; Corporate Power and
Authority

. Each Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware. Each of the Credit Parties has
all requisite corporate power and authority to enter into this Amendment and to
carry out the transactions contemplated by, and perform its obligations under,
the Credit Agreement as amended by this Amendment (the "Amended Agreement").



C. Authorization of Agreements

. The execution and delivery of this Amendment and the performance of the
Amended Agreement have been duly authorized by all necessary corporate action on
the part of each of the Credit Parties.



D. No Conflict

. The execution and delivery by each Borrower of this Amendment and the
performance by such Borrower of the Amended Agreement do not and will not
(i) contravene the terms of such Borrower's Governing Documents, (ii) conflict
with or result in any breach or contravention of, or the creation of any Lien
under, any document evidencing any contractual obligation to which such Borrower
is a party or any order, injunction, writ or decree of any Governmental
Authority to which such Borrower or its property is subject, or (iii) violate
any law or regulation.



E. Governmental Consents

. No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is necessary or required in
connection with the execution and delivery by, or enforcement against, the
Credit Parties of this Amendment, or the performance by, or enforcement against,
the Credit Parties of the Amended Agreement.



F. Binding Obligation

. This Amendment has been duly executed and delivered by the Credit Parties and
this Amendment and the Amended Agreement constitute the legal, valid and binding
obligations of the Credit Parties, enforceable against the Credit Parties in
accordance with their respective terms, except as may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors'
rights generally or by equitable principles relating to enforceability.



G. Absence of Default

. No event has occurred and is continuing or will result from the consummation
of the transactions contemplated by this Amendment that would constitute an
Event of Default or a Default.



Section 4. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents

.



(i) On and after the First Amendment Effective Date, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof", "herein" or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to the "Credit Agreement", "thereunder", "thereof" or words
of like import referring to the Credit Agreement shall mean and be a reference
to the Amended Agreement.

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
prejudice or operate as a waiver of any right, power or remedy of any Agent or
any Participating Lender under, the Credit Agreement or any of the other Loan
Documents.

B. Fees and Expenses

. Each Borrower hereby acknowledges that all costs, fees and expenses as
described in Section 13.05 of the Credit Agreement incurred by the Agents and
their counsel with respect to this Amendment and the documents and transactions
contemplated hereby shall be for the account of the Borrowers.



C. Headings

. Section and subsection headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose or be given any substantive effect.



D. Applicable Law.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.



E. Counterparts

. This Amendment may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all of which together shall
constitute one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.



[remainder of page intentionally left blank]

IN WITNESS WHEREOF,

the parties hereto have caused this First Amendment to Senior Secured Credit
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.



BORROWERS

:



SILICON GRAPHICS, INC.

By: /s/ Kathy Lanterman

Name: Kathy Lanterman

Title: Chief Financial Officer

SILICON GRAPHICS FEDERAL, INC.

By: /s/ Kathy Lanterman

Name: Kathy Lanterman

Title: Vice President

SILICON GRAPHICS WORLD TRADE ORGANIZATION

By: /s/ Barry Weinert

Name: Barry Weinert

Title: Vice President

ADMINISTRATIVE AGENT

, for itself and at the request of the Required Lenders:



MORGAN STANLEY SENIOR FUNDING, INC.

By: /s/ Gavin Balera

Name: Gavin Balera

Title: Authorized Signatory

COLLATERAL AGENT

:



GENERAL ELECTRIC CAPITAL CORPORATION

By: /s/ Ali Mirza

Name: Ali Mirza

Title: Duly Authorized Signatory

REVOLVING AGENT

:



GENERAL ELECTRIC CAPITAL CORPORATION

By: /s/ Ali Mirza

Name: Ali Mirza

Title: Duly Authorized Signatory

 